Citation Nr: 1104141	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-21 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.	Entitlement to an initial rating higher than 10 percent for 
residuals of a right knee injury, postoperative with degenerative 
arthritis and medial collateral ligament sprain.

2.	Entitlement to an initial rating higher than 10 percent for a 
left hip condition.

3.	Entitlement to an initial rating higher than 10 percent for a 
cervical spine condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 2005.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, granting service connection for right knee, left hip, 
and cervical spine conditions. The Veteran appealed from the 
initial assigned disability evaluation for each condition. See 
Fenderson v. West,           12 Vet. App. 119, 125-26 (1999) 
(when a veteran appeals the initial rating for a disability, VA 
must consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective date 
of service connection).

During pendency of the appeal, a hearing was held in March 2007 
before an RO Decision Review Officer (DRO). In Bryant v. 
Shinseki, 23 Vet. App. 488, the United States Court of Appeals 
for Veterans Claims (Court) held that 38 C.F.R.            § 
3.103(c)(2) (2010) requires that the DRO who chairs a hearing 
fulfill two duties to comply with the above regulation. These 
duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have 
been overlooked. Here, during the hearing, the DRO noted the 
basis of the prior determinations and noted the element of the 
claims that were lacking to substantiate the claims for benefits. 
In addition, the DRO sought to identify any pertinent evidence 
not currently associated with the claims folder that might have 
been overlooked or was outstanding that might substantiate the 
claims. Moreover, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) 
nor has identified any prejudice in the conduct of the hearing. 
By contrast, the hearing focused on the element necessary to 
substantiate the claims and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element 
necessary to substantiate his claims for benefits. As such, the 
Board finds that, consistent with Bryant, the DRO complied with 
the duties         set forth in 38 C.F.R. § 3.103(c)(2) and that 
the Board can adjudicate the claims based on the current record.

Upon review of the evidence before it, the Board remanded this 
case in         December 2009. Following the completion of the 
requested evidentiary development, the matter has now returned to 
the Board for appellate disposition.


FINDINGS OF FACT

1.	The Veteran's range of motion in the right knee is no worse 
than from 0 to 124 degrees, without pain on motion or other 
functional loss. There is no instability or episodes of recurrent 
subluxation of the right knee. 

2.	The service-connected left hip condition is manifested by 
motion in the plane of flexion well beyond 10 degrees, and 
abduction well beyond 10 degrees. There also is no showing of 
malunion of the femur with attendant moderate level of 
disability.

3.	The range of motion retained for the cervical spine has been 
greater than            30 degrees, and combined range of motion 
has exceeded 170 degrees. Nor is there objective sign of muscle 
spasm or guarding with attendant abnormal gait or abnormal spinal 
contour. 


CONCLUSIONS OF LAW

1.	The criteria are not met for an initial rating higher than 10 
percent for residuals of a right knee injury, postoperative with 
degenerative arthritis and medial collateral ligament sprain. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5010, 5260 and 
5261 (2010).

2.	The criteria are not met for an initial rating higher than 10 
percent for a left hip condition. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 
4.71a, Diagnostic Codes 5010, 5251-5255 (2010).

3.	The criteria are not met for an initial rating higher than 10 
percent for a cervical spine condition. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71; 4.71a, Diagnostic Code 5235 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2010).

However, in regard to the claims on appeal for higher initial 
evaluations for service-connected disability, the requirement of 
VCAA notice does not apply. Where a claim for service connection 
has been substantiated and an initial rating and effective date 
assigned, the filing of a Notice of Disagreement (NOD) with the 
RO's decision as to the assigned disability rating does not 
trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to either of these "downstream 
elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007). This is the case here, in that the claims for service 
connection for right knee, left hip and cervical spine disorders 
have been substantiated, and no further notice addressing the 
downstream disability rating requirement is necessary. 

Meanwhile, the RO/AMC has taken appropriate action to comply with 
the duty to assist the Veteran through obtaining VA and private 
outpatient treatment records, and arranging for the Veteran to 
undergo VA medical examinations. See 38 C.F.R. §4.1 (for purpose 
of application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis on 
the limitation of activity imposed by the disabling condition). 
The development completed includes a February 2010 VA medical 
examination pursuant to a Board request for a comprehensive 
orthopedic evaluation providing an accurate and current depiction 
of service-connected disability. In support of his claims, the 
Veteran has provided several personal statements. He testified 
during a DRO hearing. He has not requested a Board hearing in 
connection with this matter. There is no indication of further 
available evidence or information to obtain. The record as it 
stands includes sufficient competent evidence to decide the 
claims. Under these circumstances,          no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 


Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27 (2010). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time proportionate 
to the severity of the disability. 38 C.F.R. § 4.1. 
 
Where the veteran appeals the rating initially assigned for the 
disability, after already having established service connection 
for it, VA must consider the propriety of a staged rating that is 
indicative of changes in the severity of the course of his 
disability over time. In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection and a claim for an increased rating of a 
service-connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of the 
present appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" ratings. 
See Fenderson, supra, at 125-26.

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss. DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995). This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," such 
as during prolonged use, and assuming these factors        are 
not already contemplated in the governing rating criteria. Id. 
See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.
Right Knee

Thus far, the RO has evaluated the Veteran's service-connected 
right knee disability under provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, pertaining to  traumatic arthritis. That 
diagnostic code in turn provides for evaluation pursuant to 
Diagnostic Code 5003, for degenerative arthritis. 

Under Diagnostic Code 5003, degenerative arthritis will be rated 
on the basis of limitation of motion of the specific joint or 
joints involved. When however, limitation of motion at the 
joint(s) involved is noncompensable, a 10 percent rating is 
warranted for each major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under this 
diagnostic code. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. Where there is no 
limitation of motion but x-ray evidence of involvement of two or 
more major joints or minor joint groups,          a 10 percent 
rating is assigned. A 20 percent rating is assigned where the 
above is present but with occasional incapacitating 
exacerbations.

Under further applicable rating criteria, Diagnostic Code 5260 
pertains to limitation of leg flexion, and provides for a 
noncompensable rating when flexion is limited to             60 
degrees. A 10 percent rating requires flexion limited to 45 
degrees; a 20 percent rating requires flexion limited to 30 
degrees; and the highest available 30 percent rating requires 
flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of the 
knee will be assigned a noncompensable rating when extension is 
limited to 5 degrees.               A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to          30 degrees; and a maximum 
50 percent rating is assigned when extension is limited to 45 
degrees.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.
Under Diagnostic Code 5257, "other" knee impairment is 
evaluated based upon recurrent subluxation and/or lateral 
instability. This diagnostic code provides that    a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating           is warranted for moderate disability, 
and a maximum 30 percent evaluation is warranted for severe 
disability.

VA's Office of General Counsel in a precedent opinion determined 
that separate disability ratings may be assigned for limitation 
of knee flexion and of knee extension without violation of the 
rule against pyramiding (at 38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 
(2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of the 
knee, under Diagnostic Codes 5003 and 5257, respectively. See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997). In 
order for a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray findings 
and limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 does not have to be 
compensable, but must meet the criteria for a zero-percent 
rating. VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 
(1998).

The Veteran underwent a VA Compensation and Pension examination 
in  December 2004 for general medical evaluation, including of 
the bilateral knees. Upon physical examination, the knee joints' 
appearance was abnormal on the right side with findings of healed 
surgical scar, and patella hypertrophy. Range of motion testing 
revealed right knee mobility from 0 to 140 degrees, and not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use. Drawer test and 
McMurray's test were within normal limits. The diagnosis given 
was degenerative arthritis, right knee, medial collateral 
ligament sprain, status post right quadriceps injury (healed). 
The subjective factor was right knee pain. The objective factors 
were abnormal x-ray and MRI findings. 

Thereafter, in March 2007, the Veteran underwent VA examination 
by an orthopedist, during which he reported having had constant 
weakness and pain involving the right knee. He reported that 
sometimes the right knee would pop, but denied any swelling, 
locking or instability. Aggravating factors were walking and 
traversing stairs, while alleviating factors were medications. He 
did not use a cane, crutches, or a brace. Objective examination 
revealed a well-healed surgical incisional scar noted anterior 
measuring about 3.5 inches in length, with no keloid formation of 
the scar, or tenderness noted. There was no soft tissue swelling 
or effusion of the right knee noted. Range of motion revealed 
right knee flexion to about 130 degrees, and extension completely 
to 0 degrees. Deep knee bends      could not be performed 
normally. No instability of the right knee noted. An x-ray 
impression was of advanced degenerative osteoarthritis of the 
right knee. The diagnosis was of advanced post-traumatic 
degenerative arthritis of the right knee. The estimated 
functional loss due to pain was mild. Joint function was 
additionally limited by pain, fatigue, and weakness secondary to 
repetitive use and flare-ups, and at that time functional loss 
was estimated as "moderate," or "50 percent."

A VA orthopedic examination was completed in February 2010, 
pursuant to           the Board's prior remand request. The 
Veteran complained of chronic right knee stiffness, intermittent 
pain and inability to run for exercise. The treatment modalities 
consisted of over-the-counter medication and bracing. Reported 
symptoms included pain and stiffness. They did not include 
deformity, giving way, instability, weakness, incoordination, 
decreased speed of joint motion, episodes of dislocation or 
subluxation, locking episodes, effusions, or inflammation. There  
were no incapacitating episodes of arthritis. On physical 
examination, gait was normal, and there was no evidence of 
abnormal weight bearing. There was no crepitation, findings 
consistent with Osgood-Schlatter's disease, mass behind the knee, 
clicks or snaps, grinding, instability, patellar or meniscus 
abnormality, abnormal tendon or bursae, or other knee 
abnormality. Range of motion was from   0 to 124 degrees, with no 
evidence of pain or additional limitations following repetitive 
motion. There was no joint ankylosis. An x-ray showed moderate 
narrowing of the medial joint compartment, slightly increased 
since a previous study. No acute fractures or dislocation was 
seen, no joint effusion was evident, and soft tissues were 
unremarkable. The diagnosis was of degenerative arthrosis right 
knee. 

Having reviewed the preceding information, the Board sees fit to 
continue the assignment of an initial 10 percent rating for a 
right knee disorder. In all measured areas of relevant 
symptomatology, the Veteran retained significant functional 
capacity in the right knee such that no higher rating than 10 
percent has been warranted at any point since service connection 
was granted. As to the component of limitation of motion, a 
starting point for application of the pertinent rating criteria, 
the Veteran has demonstrated at worst, range of motion in the 
right knee from 0 to 124 degrees. There has been no additional 
limitation of motion occasioned due to pain, or for that matter 
weakness, incoordination, or any other factor utilized in 
determining functional loss. Thus, even when applying the dictate 
of the DeLuca decision, the actual functional capacity of the 
knee is no worse than the objective measurements of limitation of 
motion initially shown. See too,             38 C.F.R. §§ 4.45, 
4.59. The Board recognizes that the March 2007 VA examiner found 
there to be "moderate" or "50 percent" functional loss; 
unfortunately, however, these are not terms with any recognizable 
meaning when evaluating limitation of motion, as they do not 
practically correspond to an actual measured range of motion. 
Ultimately, the Board ascribes greater weight to the more recent 
VA examination study in February 2010 which objectively 
characterized the lost degrees of motion due to pain as 
essentially none. On the whole then, these findings would not 
even support a compensable evaluation on their own, under 
Diagnostic Codes 5260 or 5261. Therefore, limitation of motion 
will not provide the basis for an increased evaluation in this 
case. 

Turning to the next basis for rating this disability, "other 
impairment" of the knee, pursuant to Diagnostic Code 5257, the 
Veteran has not shown moderate impairment, as would be required 
to assign the next higher 20 percent rating. Indeed, he has 
consistently denied, nor been shown to manifest, any signs of 
instability, locking, or episodes of dislocation or subluxation. 
Whereas the disability for which the Veteran is service-connected 
refers to a medial collateral ligament sprain, there is no 
current sign of such impairment. In short, the function of the 
right knee outside the realm of limitation of motion is 
relatively normal.

Meanwhile, though the Veteran's right knee condition is post-
operative, there      are no additional signs of compensable 
manifestations. The Veteran has a well-healed post-surgical scar 
without any tenderness, or attendant limitation of function that 
would merit a compensable evaluation under the rating criteria 
for scars. See 38 U.S.C.A. § 4.118, Diagnostic Codes 7802-7805. 
Nor is there any objective indication of removal of the right 
knee cartilage following knee surgery, as would be rated under 
Diagnostic Code 5259. 

Accordingly, there is no basis under the available rating 
criteria to assign more than a 10 percent evaluation for a 
service-connected right knee disorder on the basis of objective 
symptomatology shown. 

Left Hip

The Veteran's left hip disorder has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic arthritis, 
which as stated is to be rated under provisions pertaining to 
degenerative arthritis under Diagnostic Code 5003. 

Those additional potentially applicable diagnostic codes include 
Diagnostic Code 5251, for limitation of extension of the thigh, 
under which a single 10 percent rating is assignable for 
extension limited to 5 degrees. 
 
Under Diagnostic Code 5252, for limitation of flexion of the 
thigh, a 10 percent rating is warranted where flexion is limited 
to 45 degrees; a 20 percent rating where limited to 30 degrees; a 
30 percent rating where limited to 20 degrees; and a maximum 
assignable 40 percent rating, where limited to 10 degrees. 

Diagnostic Code 5253 provides for a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the legs 
cannot be crossed or there is limitation of rotation such that it 
is not possible to toe out more than 15 degrees. A 20 percent 
rating requires limitation of abduction with motion lost beyond 
10 degrees. 

Normal range of motion for the hips consists of flexion to 125 
degrees, extension to 0 degrees, and abduction to 45 degrees. 38 
C.F.R. § 4.71a, Plate II.

Meanwhile, Diagnostic Code 5255, malunion of the femur, a slight 
level of knee or hip disability warrants a 10 percent rating; a 
moderate disability, a 20 percent rating; and a marked 
disability, a 30 percent rating. A fracture of the surgical neck 
of the femur, with a false joint, corresponds to a 60 percent 
rating. Fracture of the shaft or anatomical neck with nonunion, 
without loose motion, and if weightbearing is preserved with the 
aid of a brace also warrants a 60 percent rating; whereas a 
fracture of this type with nonunion, with loose motion (spiral or 
oblique fracture warrants an 80 percent rating. See 38 C.F.R. § 
4.71a, Diagnostic Code 5255.           The words "slight," 
"moderate," and "marked" are not defined in the above rating 
criteria. Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6. 

Upon a VA general medical examination of December 2004, it was 
noted objectively that the general appearance of the hip joint on 
the left side was within normal limits. Range of motion testing 
revealed left hip flexion to 115 degrees, with pain beginning at 
100 degrees. The Veteran also demonstrated extension to 20 
degrees, abduction to 30 degrees, adduction to 25 degrees, 
external rotation to 45 degrees, and internal rotation to 15 
degrees, all with no onset of pain. Range of motion was 
additionally limited after repetitive use by pain (as indicated), 
but not by fatigue, weakness, lack of endurance, or 
incoordination. The diagnosis given was of degenerative arthritis 
left hip. The subjective factor was left hip pain. The objective 
factors were painful motion, and abnormal x-ray findings. 

The April 2006 report from Dr. M.F., affiliated with a private 
orthopedic clinic, provides an assessment of end stage 
osteoarthritis of the left hip. It was observed that the Veteran 
might need a total hip replacement at some point. 

Upon re-examination in March 2007 by an orthopedist, the Veteran 
reported continued pain in his left hip, for which he utilized 
stretching exercises, ice, and physical therapy. He described 
constant pain at the level of 10/10 depending on his activity 
level. Aggravating factors included walking, lifting, going up 
steps, and prolonged sitting in a vehicle. The hip hurt 
especially when carrying weight.              He stated that the 
left hip gave out sometimes. Physical exam of the left hip 
revealed some tenderness anteriorly in the anterolateral aspect. 
Range of motion consisted of left hip flexion to 115 degrees, 
abduction 40 degrees, adduction 35 degrees. There was slight pain 
associated with flexion and abduction. An x-ray provided an 
impression of advanced degenerative osteoarthritis left hip. The 
diagnosis was of advanced degenerative joint disease of the left 
hip. The functional loss due to pain was considered minimal 
and/or mild. In a somewhat contradictory finding, the VA examiner 
then characterized functional loss as "moderate," or     "50 
percent." 

On further examination of February 2010, the Veteran described 
left hip pain with pain in the hip socket, problems with 
prolonged sitting, and aching pain and stiffness while walking. 
The current treatments were ibuprofen, and physical therapy. 
There was reported pain and stiffness. Reported symptoms did not 
include deformity, giving way, instability, weakness, 
incoordination, decreased speed of joint motion, episodes of 
dislocation or subluxation, effusions, or inflammation. Range of 
motion was measured at left flexion to 100 degrees, extension to 
20 degrees, abduction to 31 degrees. The Veteran could cross left 
leg over right, and could toe out more than 15 degrees. There was 
no objective evidence of pain with active motion on the right 
side. There was no objective evidence of pain or additional 
limitation following repetitive motion. An x-ray revealed severe 
narrowing of the superior lateral left hip joint space with 
associated reactive sclerosis and subchondral cystlike changes. 
Large marginal osteophytes were noted around the femoral head 
fovea as well as at the inferior femoral head/neck junction. 
There was no evidence of femoral head osteonecrosis. Soft tissues 
were unremarkable. The diagnosis was degenerative arthrosis left 
hip. 

The Board concludes upon application of the relevant rating 
criteria that a                  10 percent evaluation remains 
proper for a left hip condition. Several of the applicable 
diagnostic codes are premised upon limitation of motion. To 
warrant the next higher evaluation of 20 percent, Diagnostic Code 
5252 would require limitation of flexion of the thigh to 30 
degrees. Diagnostic Code 5253 would require limitation of 
abduction with motion lost beyond 10 degrees. (Diagnostic Code 
5251 provides for no more than a single 10 percent evaluation for 
limitation of extension of the thigh, and thus would not provide 
the relief sought in this instance.) Following continued range of 
motion tests throughout the time period under review, the Veteran 
has never demonstrated, or been within proximity to having 
limitation of motion within the ranges specified above. At its 
worst, forward flexion of the left hip was to 100 degrees on the 
February 2010 VA examination, with no evidence of pain or 
additional factors providing further limitation upon motion. 
Meanwhile, hip abduction has never been worse than 30 degrees, as 
was shown on the initial December 2004 VA exam. Simply stated, a 
rating based upon limitation on motion does not account for any 
higher rating in this case. The existing 10 percent evaluation 
assigned under Diagnostic Code 5003 for noncompensable limitation 
of motion associated with degenerative arthritis remains the full 
extent to which limitation of motion is a factor in rating the 
severity of a left hip condition.             

Also potentially available for application apart from the 
diagnostic codes premised upon limitation of motion is Diagnostic 
Code 5255 for malunion of the femur, pursuant to which malunion 
with a moderate level of disability of the knee or hip will 
warrant a 20 percent evaluation. Here, however, while the x-ray 
findings show significant narrowing of the left hip joint spaces, 
there is no indication of actual hip joint malunion. Moreover, 
the Veteran's array of symptomatology has consistently been 
absent such manifestations as deformity, giving way, instability, 
weakness, incoordination, joint subluxation, or joint 
inflammation. Apart from pain and joint stiffness, there are no 
ongoing problems with the left hip joint itself. The Board cannot 
find that there is a moderate level of disability in this 
instance, and a mild level of severity would be the more accurate 
characterization. While in the remote history one private 
physician even recommended future left hip replacement, the 
preponderance of the evidence in its entirety substantiates a 
lesser degree of severity of service-connected disability, 
particularly the continued VA examination history. See 38 C.F.R. 
§ 4.2 ("It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present."). See also, Ardison 
v. Brown, 6 Vet. App. 405, 407 (1994). 

For these reasons, the existing 10 percent evaluation for a left 
hip disorder sufficiently accounts for the current severity of 
service-connected disability. 

Cervical Spine

The cervical spine disorder in question is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5235 for a vertebral fracture 
or dislocation. 

Under applicable rating criteria, this disability is to be 
evaluated in accordance with VA's General Rating Formula for 
Diseases and Injuries of the Spine. 
 
This rating formula provides for the assignment of a 10 percent 
rating when there is forward flexion of the cervical spine 
greater than 30 degrees but not greater than        40 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent of more of the height. 

A 20 percent rating is for assignment upon a showing of forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or a combined range of motion not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
A 30 percent rating is for assignment for forward flexion of the 
cervical spine of 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine. A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine. Under 
notes to the rating formula: 
 
Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate diagnostic 
code. 

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is 0 to 45 degrees, 
extension is 0 to 45 degrees, left and right lateral flexion are 
0 to 45 degrees, and left and right lateral rotation are 0 to 80 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.               The normal 
combined range of motion of the thoracolumbar spine is 340 
degrees. The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used for 
calculation of the combined range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. Note (4): Round each range of motion 
measurement to the nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis.  

Upon VA general examination in December 2004, evaluation of the 
cervical spine revealed no evidence of radiating pain on 
movement, with no evidence of muscle spasm. There was tenderness 
to the right posterior aspect. Range of motion was noted as 
flexion to 45 degrees, with pain occurring at 40 degrees; 
extension to 45 degrees, with pain occurring at 40 degrees. There 
was also pain-free right lateral flexion to 30 degrees, left 
lateral flexion to 30 degrees, right rotation 70 degrees, left 
rotation 80 degrees. Range of motion was additionally limited 
after repetitive use by pain (as indicated), but not by fatigue, 
weakness, lack of endurance and incoordination. The diagnosis 
given was C7 spinous process fracture, degenerative arthritis, 
degenerative disc disease of the cervical spine. The subjective 
factors were neck injury and pain. The objective factors were 
tenderness, painful motion, and abnormal x-ray findings. 

On VA orthopedic examination in March 2007, it was reported that 
the Veteran had pain at level 6 to 8/10 constantly in the neck 
region. There were reported muscle spasms sometimes. Aggravating 
factors were working on a computer, prolonged driving with 
looking over the right shoulder, lifting, and bending. There was 
no history of any cervical radiculopathy symptoms. Alleviating 
factors were medication, stretching and strengthening exercises, 
relaxation and ice treatment.      An objective exam of the 
cervical spine revealed mild tenderness over the right 
paracervical muscles. There was no tenderness noted over the 
cervical spine. Range of motion revealed forward flexion to 50 
degrees, extension to 40 degrees, right and left lateral flexion 
to 35 degrees, right and left lateral rotation 40 degrees. There 
was slight pain associated with right lateral movement. Upper 
extremity muscle strength was normal and symmetrical in both 
upper extremities. Deep tendon reflexes were  1-2+ bilaterally 
symmetrical and there was good grip and strength in both hands.  
An x-ray revealed an old fracture involving the posterior 
elements (spinous process) of C7. There was also spondylosis of 
the cervical spine at C5 through C7 manifested by osteophytes. 
The diagnosis given was of old fracture of spinous process of C7, 
with degenerative spondylosis most marked at C5 through C7 
levels. Functional loss due to pain was estimated as mild to 
moderate. 

On examination again in February 2010, the Veteran complained of 
stiffness and pain, worse with more than usual exertion. There 
was no reported history of numbness, paresthesias, or 
unsteadiness. There was no reported history of fatigue, decreased 
motion, stiffness, weakness, or spasms. There was cervical pain, 
dull aching, moderate and constant in severity. There were no 
incapacitating episodes of spine disease. Inspection of the spine 
showed normal posture, head position and symmetry. There were no 
abnormal spinal curvatures, including gibbus, kyphosis, list, or 
scoliosis. There was no ankylosis. Upon objective physical 
examination, the cervical sacrospinalis showed no spasm, atrophy, 
guarding, pain with motion, tenderness or weakness. A detailed 
motor exam of the upper extremities was normal, as was a detailed 
sensory and reflex exam. Range of motion testing revealed forward 
flexion to 31 degrees, extension to 43 degrees, right lateral 
flexion to 28 degrees, left lateral flexion to 21 degrees, right 
lateral rotation to 46 degrees, left lateral rotation to 45 
degrees. There was no objective evidence of pain or additional 
limitations on active range of motion. Lasegue's sign was 
negative. According to an x-ray, vertebral alignment was 
anatomic. There was an old fracture of spinous process of the C7 
with pseudo joint formation. There were moderate degenerative 
changes at C5-6 and C6-7 with moderate facet joint arthropathy at 
C7-T1. Prevertebral soft tissues were within normal limits. The 
VA examiner summarized that the prior vertebral body fractured 
was C7, and that the percentage loss of height was less than 10 
percent. The diagnosis was degenerative arthrosis, degenerative 
disc disease cervical spine. 

Based on the above evidence, the current assigned 10 percent for 
a cervical spine disorder remains the proper evaluation. As set 
forth above, pursuant to the applicable rating formula, a 20 
percent rating may be establish upon several bases, with forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; a combined range of motion not greater 
than 170 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. Objectively, 
there is none of the foregoing shown. The most pronounced 
limitation of motion demonstrated has been upon VA examination of 
February 2010, capacity for forward flexion to 31 degrees, with 
no additional pain or basis to consider further limitation of 
motion attributable to functional loss. This falls outside the 
ambit of what will warrant a higher rating. Meanwhile, combined 
range of motion on all three examinations exceeded 170 degrees 
for the cervical spine. Moreover, there has not been muscle spasm 
or guarding of any kind, much less with aggravating factors such 
as abnormal gait or abnormal spinal contour. It warrants 
mentioning as well that the original precipitating condition, a 
vertebral fracture at C7, has since healed, with less than 10 
percent of vertebral height lost and no directly attributable 
symptoms or manifestations apart from the extent of limitation of 
motion shown. In addition, there is no further showing of 
separate compensable symptomatology of a neurological variety in 
the form of paresthesias or radiating pain from the site of a 
cervical spine disorder. Under these circumstances, therefore, a 
10 percent evaluation remains correct under provisions of the VA 
rating schedule. 

Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected orthopedic disabilities under evaluation have caused 
him marked interference with employment, meaning above and beyond 
that contemplated by his current schedular rating. Indeed, as the 
February 2010 VA examination report shows, he remains employed on 
a full-time basis. The Veteran's service-connected disorders also 
have not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the regular 
schedular standards. In the absence of the evidence of such 
factors, the Board is not required to remand this case to 
the RO for the procedural actions outlined in              38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-
9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for increased 
rating for right knee, left hip and cervical spine disorders. 
This determination takes into full account the potential 
availability of any "staged rating" based upon incremental 
increases in severity of service-connected disability during the 
pendency of the claims under review. The preponderance of the 
evidence is against the claims,         and under these 
circumstances the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).     




ORDER

An initial rating higher than 10 percent for residuals of a right 
knee injury, postoperative with degenerative arthritis and medial 
collateral ligament sprain,       is denied.

An initial rating higher than 10 percent for a left hip condition 
is denied.

An initial rating higher than 10 percent for a cervical spine 
condition is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


